 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6
                                         DISTRICT OF NEVADA
 7
                                                     ***
 8
      JERRY SALAS
 9
                                             Plaintiff,
10           v.                                                   3:16-CV-00635-RCJ-CBC
11    MICHAEL KOEHN et al.,                                                 ORDER
12                                        Defendants.
13

14          Before this Court is the Plaintiff’s Objections to Minute Order (ECF No. 40). In the motion,
15   the Plaintiff objects to an interlocutory minute order of Magistrate Judge Carla B. Carry (ECF No.
16   36), which denied the Plaintiff’s Motion for Medical Records (ECF No. 32).
17          The case is currently stayed pending the screening of Plaintiff’s First Amended Complaint
18   (ECF No. 30). It is currently unclear, which claims, if any, will survive the screening process. In
19   the ECF No. 36 Order, Judge Carry held it was not necessary to depart from the prion’s policy at
20   this juncture by allowing the Plaintiff to have his medical records in his possession. Nev. Dep’t.
21   of Corrections Admin. Reg. 639.
22          The Supreme Court has held that the lower courts are given broad discretion to stay cases
23   as a matter of their inherent authority. Landis v. North American Co., 299 U.S. 248, 254 (1939).
24   The Plaintiff files the instant motion in contravention to the Court ordered stay of the case pending
25   the screening. As a part of the Court’s broad discretion and inherent authority, the Court declines
26   to address the merits of the instant motion, until the screening process is completed, and the stay
27   is lifted. At such time, the Court may consider the merits of Plaintiff’s contentions.

                                                          1
 1   CONCLUSION

 2          IT IS HEREBY ORDERED that the Plaintiff’s Objections to Minute Order (ECF No. 40)

 3   is DENIED without prejudice.

 4          IT IS SO ORDERED.

 5   DATED:this
     Dated   This28th
                  18 day
                   th day of
                          of April,
                             March2019.
                                    2019.

 6
                                             _________________________________
 7                                                   ROBERT C. JONES
 8                                                United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27


                                                2
